Citation Nr: 0419315	
Decision Date: 07/19/04    Archive Date: 07/27/04	

DOCKET NO.  99-00 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a high cholesterol, 
shortness of breath, skin disorders (claimed as psoriasis, 
acne, dry skin, and keratosis), a sleep disorder, migraine 
headaches, and a disorder manifested by watery eyes.

2.  Entitlement to service connection for a right knee 
Baker's cyst. 

3.  Entitlement to service connection for a cervical spine 
disability.  

4.  Entitlement to service connection for hypertension and 
coronary artery disease.

5.  Entitlement to service connection for benign posterior 
auricular node.

6.  Entitlement to service connection for a disorder 
manifested by cramping.

7.  Entitlement to a rating in excess of 50 percent for Major 
Depression.

8.  Entitlement to a rating in excess of 30 percent for right 
knee chondromalacia.

9.  Entitlement to a rating in excess of 30 percent for 
Crohn's disease with pancreatitis, hiatal hernia, etc.

10.  Entitlement to a rating in excess of 30 percent for 
bullous emphysema.

11.  Entitlement to a rating in excess of 20 percent for back 
disability. 

12.  Entitlement to a rating in excess of 20 percent for left 
knee chondromalacia.

13.  Entitlement to a compensable rating for tinnitus.

14.  Entitlement to a compensable rating for tension 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1978 to September 1996.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from December 
1996 and May 2000 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In August 2003, the veteran testified at a 
Travel Board hearing before the undersigned.  
	
The issues of entitlement to service connection for 
hypertension and coronary artery disease, benign posterior 
auricular node, and a disorder manifested by cramping and 
entitlement to higher ratings for Crohn's disease (with 
pancreatitis, hiatal hernia, etc.), bullous emphysema, back 
disability, left patella chondromalacia, and tension 
headaches, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if any 
action is required on your part.


FINDINGS OF FACT

1.  At an August 25, 2003, Travel Board Hearing the appellant 
expressed on the record his intent to withdraw appeals as to 
claims of entitlement to service connection for high 
cholesterol, shortness of breath, skin disorders (claimed as 
psoriasis, acne, dry skin, and keratosis), a sleep disorder, 
migraine headaches, and a disorder manifested by watery eyes; 
there is no question of law or fact remaining before the 
Board in these matters.

2.  At the August 25, 2003, Travel Board Hearing, the 
appellant expressed his intent to withdraw appeals in the 
matters of the ratings for Major Depression, tinnitus, and 
right knee chondromalacia; there is no question of law or 
fact remaining before the Board in these matters.

3.  A right knee Baker's cyst was first manifested during 
service and the veteran presumably has postoperative 
residuals of such cyst (including surgical scar). 

4.  A cervical spine disability was not manifested in 
service; arthritis of the cervical spine was not manifested 
in the first postservice year; and there is no competent 
evidence relating any current cervical spine disability to 
the veteran's service.


CONCLUSIONS OF LAW

1.  The veteran has withdrawn his Substantive Appeal as to 
the claims of entitlement to service connection for high 
cholesterol, shortness of breath, skin disorders (claimed as 
psoriasis, acne, dry skin, and keratosis), a sleep disorder, 
migraine headaches, and a disorder manifested by watery eyes; 
the Board has no further jurisdiction in these matters.  
38 U.S.C.A. §§ 7104, 7105 (d)(5) (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2003).

2.  The veteran has withdrawn his Substantive Appeal as to 
matters of the ratings for Major Depression, tinnitus, and 
right knee chondromalacia; the Board has no further 
jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105 
(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2003).

3.  Service connection is warranted for residuals of a right 
knee Baker's cyst.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

4.  Service connection is not warranted for a cervical spine 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are 
satisfied as to the matters addressed in the final 
determinations below..

First of all, given the veteran's expressed intent to not 
pursue the issues, no lengthy discussion of the impact of the 
VCAA is needed regarding those issues the veteran is 
withdrawing from appeal.  Regarding the two issues addressed 
on the merits, the initial rating decision, the statements of 
the case (SOC) and supplemental SOCs (SSOCs), notified the 
appellant of the evidence necessary to substantiate those 
claims.  In September 2001 correspondence, VA specifically 
apprised the veteran of the duty to notify and assist 
provisions in the VCAA, with identification of the parties 
responsible for obtaining pertinent evidence.  Regarding 
timing of notice, while the notice did not precede initial 
AOJ adjudication in this matter, the notice was prior to the 
last review and certification of the claim to the Board.  
(And notice prior to the initial determinations obviously 
would not have been possible, as they preceded enactment of 
the VCAA.  Regarding notice content, while the appellant was 
not told to submit everything he had pertinent to the claim, 
he was advised in September 2001 to submit "any further 
evidence available pertaining to the issues on appeal".  In 
essence, that had the same effect as the suggested 
"everything" language.  As the appellant has been kept 
apprised of what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Regarding the duty to assist, VA has obtained available 
records and arranged for examinations, including in August 
2002.  Identified pertinent records have been obtained.  VA's 
notice and assistance obligations are met.  No further notice 
or assistance to the veteran is required to comply with 
38 U.S.C.A. § 5103(a).

II.  Withdrawn Claims

Under 38 C.F.R. § 20.204, a Substantive Appeal may be 
withdrawn on the record during a hearing at any time before 
the Board promulgates a decision.  Under 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101, the Board has jurisdiction where there is 
a question of law or fact on appeal to the Secretary.  The 
Board may dismiss any appeal which fails to allege specific 
error in fact or law in the determination being appealed.  
38 C.F.R. § 20.202.  Here, on the record during the August 
25, 2003 hearing, the appellant withdrew the appeals he had 
pending before the Board regarding claims of service 
connection for high cholesterol, shortness of breath, skin 
disorders, a sleep disorder, migraine headaches, and a 
disorder manifested by watery eyes and the ratings assigned 
for major depression, tinnitus, and right knee 
chondromalacia.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration regarding these 
matters, the Board has no further jurisdiction in these 
matters, and the appeals on these matters must be dismissed 
without prejudice.

III.  Service Connection 

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
presumptive service connection will be granted for certain 
chronic disorders, such as arthritis, if the evidence shows 
that such disability was manifested to a compensable degree 
in the initial post service year. 38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, it is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In accordance with 38 U.S.C.A. § 5107, when after 
consideration of all evidence and material of record, there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such matter shall be given to the claimant.

A.  Right knee Baker's cyst 

Service medical records show that the veteran was seen for 
bilateral knee problems during his 18 years of service.  A 
June 1996 addendum to a medical evaluation board report 
specifically notes the veteran had a right knee Baker's cyst.  

Shortly after separation from service, the veteran submitted 
his September 1996 claim for service connection for various 
disorders, including a right knee Baker's cyst and 
chondromalacia right patella.  On post-service VA examination 
in November 1996, it was specifically noted that a right 
Baker's Cyst was not found.  In a February 1997 VA outpatient 
treatment record the impression noted was right knee Baker's 
cyst, and the plan was for right knee arthroscopy.  VA 
records show that the veteran underwent right knee surgery in 
March 1997.  The operative report noted the proliferation of 
the synovial tissues, which were redundant and entrapped; the 
redundant portion of the synovium was debrided.  

The veteran had subsequent treatment for right knee problems 
from February to June 1999.  A right knee Baker's cyst was 
not noted.  On VA examination in November 1999, the veteran 
reported complaints of knee pain, including an inability to 
stand for prolonged periods of time, to walk more than a 
block, and to climb stairs.  The diagnosis included 
"[b]ilateral knee pain which has been diagnosed elsewhere as 
chondromalacia patella."  

Right knee chondromalacia was again diagnosed on VA 
examinations in October 2000 and in August 2002.  The 
impression on August 2003 MRI of the right knee was: 
"Cartilage loss involving the patella and the lateral 
femoral condyle as described.  No meniscal tear as evidenced.  
ACL ganglion cyst and posterior medial capsular ganglion 
cyst."

Initially, it is noteworthy that the veteran has service-
connected right knee  disability(right knee chondromalacia 
patella), currently rated 20 percent for limitation of motion 
and 10 percent for ligamentous instability.  He contends that 
he should also be granted service connection for a right knee 
Baker's cyst that had its origin in service.  Medical records 
since the veteran's March 1997 right knee surgery do not show 
a right knee Baker's cyst.  Nevertheless, a right knee 
Baker's cyst became manifest in service and was noted 
postservice.  Apparently, it was resolved by the veteran's 
right knee surgery.  Presumably the veteran has some 
residuals of the arthroscopic surgery, such as surgical scars 
(however slight).  As such residuals are due to disability 
incurred in service, the veteran is entitled to have them 
service connected.  

B.  Cervical spine disability   

During service, the veteran was seen for upper and lower back 
pain.  All medical findings reported in service medical 
records related to the thoracic and lumbosacral (and not the 
cervical) spine.  Service medical records contain no 
objective findings of cervical spine pathology.  In his 
October 1995 report of medical history, the veteran indicated 
that he had neck pain and recurrent back pain that radiated 
up and down.  On October 1995 examination, clinical 
evaluation of the  spine was normal.

While complaints of cervical pain were noted on the November 
1996 VA examination shortly after the veteran's service 
separation, the clinical impression on X-ray was normal 
cervical spine.  The July 1999 VA examination of the spine 
showed no disorder of the cervical spine.  The earliest 
reported diagnosis of cervical spine disability was on VA 
examination in August 2002, when cervical spine strain was 
diagnosed.  August 2002 X-rays revealed that the veteran has 
mild degenerative changes involving C4 through C6, with mild 
osteophytic spurring, loss of normal curvature of the 
cervical spine and a history of limitation of motion with 
left radiculopathy.  

The record does not show cervical spine injury or treatment 
in service.  While complaints of neck pain were noted shortly 
before separation (October 1995) and complaints of cervical 
pain were noted shortly after separation (August 1996), no 
chronic cervical spine disorder was found on separation 
examination or on VA examination in 1996.  X-rays at the time 
were normal.  It was not until August 2002, nearly six years 
after separation, that cervical spine strain and degenerative 
changes involving C4 through C6 were diagnosed.  There is no 
competent (medical) evidence relating such disabilities to 
the veteran's active service.  As cervical spine arthritis 
was not manifested in the veteran's first postservice year, 
presumptive service connection is not for consideration.  In 
cases such as this, where competent medical evidence of 
causation are essential, the veteran's lay statements alone 
are not sufficient to establish service connection.  See 
Espiritu v. Derwinski, 2 Vet. App 492 (1992).  The veteran's 
hearing testimony has been considered, but as noted, he is 
not competent to opine regarding medical causation.

The preponderance of the evidence is against this claim, and 
it must be denied.       


ORDER

1.  The appeals to establish service connection for high 
cholesterol, shortness of breath, skin disorders (claimed as 
psoriasis, acne, dry skin, and keratosis), a sleep disorder, 
migraine headaches, and a disorder manifested by watery eyes 
are dismissed.

2.  The appeals to establish higher ratings for Major 
Depression, tinnitus, and right knee chondromalacia are 
dismissed.

3.  Service connection for a right knee Baker's cyst is 
granted.

4.  Service connection for a cervical spine disability is 
denied. 


REMAND

The veteran contends that he has hypertension and/or coronary 
artery disease that had their inception in service.  While 
neither condition was diagnosed during service, service 
medical records do show both elevated and non-elevated blood 
pressure readings from 1993 until separation in 1996.  In his 
October 1995 report of medical history, the veteran reported 
a history of hypertension; however, examination in January 
1996 noted no history of hypertension.  Postservice medical 
records show both elevated and non-elevated blood pressure 
readings in the first postservice year.  (146/94 in September 
1996; 120/70 on VA examination in November 1996)   
Additionally, November 1996 X-rays of the spine revealed 
minimal calcification in the abdominal aorta.  The hospital 
report from June 2001 indicated that the veteran had a 
history of hypertension.  During his August 2003 hearing, the 
veteran asserted that he was being followed for hypertension 
and is receiving blood pressure medication from VA.  He also 
raised the contention that he may have elevated blood 
pressure readings as a result of steroids he takes for his 
service-connected Crohn's disease.  In light of the veteran's 
contentions and the clinical record a VA examination is 
indicated.

The veteran also claims that he has a benign posterior 
auricular node that had its inception during service.  
Service medical records do not document a benign posterior 
auricular node, but the veteran reported a swollen neck gland 
on the right side of his neck in the October 1995 report of 
medical history.  The diagnoses on VA examination in November 
1996 included benign posterior auricular node.  No subsequent 
medical record contains any comment regarding a swollen neck 
gland or a benign posterior auricular node.  An examination 
is indicated. 

With regard to the claim for service connection for a 
disorder manifested by cramps, the veteran now asserts that 
this is a neurological disorder, and is associated with a 
recent VA diagnoses of neuropathy (August 2002) and carpal 
tunnel syndrome (CTS) (December 2002).  Further development 
of medical evidence is indicated. 

As to the claims for higher ratings, the veteran testified 
during his August 2003 hearing that each disability has grown 
more severe since the last VA examinations in August 2002.  
The report of the August 2002 digestive disorders examination 
notes that the veteran was hospitalized for Crohn's disease, 
(involving pancreatitis, hiatal hernia, etc.), six or seven 
times in the prior year.  Complete records of treatment 
during these periods of hospitalization are not of record.  
Furthermore, records of treatment in the last year likewise 
are not in the file.  Significantly also the August 2002 VA 
examination report does not include all of the findings 
needed to determine whether a rating in excess of 30 percent 
is warranted under each of the applicable criteria.  

The record reflects that the veteran has not undergone a 
recent VA examination with pulmonary function testing for his 
bullous emphysema.  The August 2002 VA respiratory 
examination report specifically indicated that no diagnostic 
and clinical tests were performed, and referred to a 1995 
report from the Fayetteville facility.  A new examination, 
with a pulmonary function test, is indicated.   Prior to any 
examination, any additional outstanding records of treatment 
for the bullous emphysema since August 2002 must be obtained 
from the Womack and Fayetteville facilities where the veteran 
reports he received treatment. 

At his hearing, the veteran indicated that records of recent 
medical treatment he received for his service-connected low 
back disorder are also not of record.  Specifically noted in 
this regard are records of treatment at the Womack Army 
Hospital and the VA Hospital in Fayetteville, North Carolina, 
since July 2003.  The veteran's low back disorder encompasses 
degenerative disc disease and may result in incapacitating 
episodes.  The criteria for rating disorders of the spine 
were amended during the course of the veteran's appeal, and 
the record does not reflect that the veteran has been 
apprised of the new criteria.  In light of the claims of 
increased severity and the change of rating criteria since 
the last examination, another examination in needed.

A 20 percent rating has been assigned for his left knee 
chondromalacia based on limitation of motion.  On the most 
recent VA examination, in August 2002, there were no X-rays, 
nor were there any tests that would identify laxity or 
instability of the knee.  At his hearing the veteran 
testified that the left knee gave way.  A MRI report dated in 
August 2003 was negative for meniscal tear or ligamentous 
injury, but did reveal moderately severe chondromalacia, 
cartilage loss, and a large Baker's cyst.  Further 
examination is indicated.    

Finally, the veteran indicated at his hearing that once or 
twice weekly he has tension headaches that average a five or 
six in discomfort/pain (on a scale of one to ten).  These 
headaches last less than an hour, after he takes his 
medication.  He also reported that perhaps twice a month he 
has more severe headaches, which require that he go off to a 
dark place to let them pass.  These symptoms appear to be 
more severe than noted on the last examination in August 
2002.  

And while there has been some notice of the VCAA in this 
case, the notice provided with respect to each of the 
appellate issues has not been in strict compliance with the 
guidelines in precedent interpretative Court decisions.  

Accordingly, these matters are remanded for the following:

1.  The RO should ensure that all 
notification and assistance required by 
the VCAA is completed as to the issues 
remaining on appeal, in accordance with 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; implementing 
regulations; and all interpretative Court 
decisions.  The veteran should 
specifically be apprised of the revised 
criteria for rating disorders of the 
spine.  The veteran and his 
representative should have the 
opportunity to respond.

2.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment he received since his 
separation from service for hypertension 
and coronary artery disease, a benign 
posterior auricular node, a disorder 
manifested by cramping.  He should also 
be asked to identify all sources of VA 
and non-VA medical treatment he received 
since August 2002 for Crohn's disease, 
pancreatitis, hiatal hernia, bullous 
emphysema, a low back disorder, a left 
knee disorder, and tension headaches.  
The RO should obtain copies of all 
treatment records (those not already in 
the claims folder) from the identified 
sources.  Specifically noted in this 
regard are medical records (including 
records of hospitalizations) from the 
Womack Army Hospital and the VA hospital 
in Fayetteville, North Carolina.  
Additionally, complete records of 
hospitalizations for Crohn's disease in 
the year prior to August 2002 should also 
be obtained.   

3.  The veteran should then be afforded 
a VA examination by a cardiologist to 
ascertain whether he has a 
cardiovascular disorder to include 
hypertension or coronary artery 
disease, and if so, whether it is at 
least as likely as not that such 
disorder: (a) had its onset during 
service; (b) was manifested to a 
compensable degree during the first 
post-service year; or (c) is otherwise 
related to service, (including to 
medication, such as steroids, taken for 
service-connected disorders such as 
Crohn's Disease and pancreatitis).  The 
veteran's claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should note 
the veteran's reported blood pressure 
readings during service and thereafter, 
and should explain the rationale for 
any opinion given.

4.  The veteran should be scheduled for 
an examination to ascertain he has a 
disability manifested by swelling of 
neck glands (and characterized as a 
benign posterior auricular node).  If 
such disability is found, the examiner 
should opine whether it is at least as 
likely as not that such disorder is 
related to service or a service-
connected disability. The veteran's 
claims folder must be available to, and 
reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should note the veteran's 
reports of a swollen neck gland in 
October 1995 and the finding of benign 
posterior auricular node in 1996, and 
should explain the rationale for any 
opinion given.

5.  The veteran should be scheduled for 
a neurological examination to determine 
whether he has a disability manifested 
by tingling and cramping of the hands 
and feet and, if so, its likely 
etiology, specifically whether it is at 
least as likely as not that such 
disorder had its onset during service 
or is otherwise related to service or a 
service-connected disability.  The 
veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should note the veteran's reported 
complaints of circulatory problems, 
cramping and tingling in the 
extremities, and the recent diagnosis 
of CTS.  The examiner should explain in 
detail the rationale for the opinion 
given.  

The neurologist should also determine 
the severity of the veteran's tension 
headaches.  The examiner should 
specifically indicate whether the 
veteran has characteristic prostrating 
attacks, and note their frequency.  The 
examiner should explain the rationale 
for any opinion given.

6.  The veteran should be scheduled for 
a digestive disorders examination to 
determine the nature and severity of 
his disability due to his service-
connected Crohn's disease with 
pancreatitis, hiatal hernia, etc.  The 
examiner should be provided copies of 
all applicable rating criteria, and 
should make findings sufficient to rate 
under any of the applicable Codes 
(7323, 7346, or 7347).  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
explain in detail the rationale for any 
opinion given.

7.  The veteran should also be 
scheduled for a respiratory examination 
(to include pulmonary function testing) 
to ascertain the severity of his 
service-connected bullous emphysema.  
The veteran's claims folder must be 
reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should explain the rationale 
for any opinion given.

8.  The veteran should be scheduled for 
an orthopedic examination to determine 
the severity of his left knee disorder 
and low back disorder.  The veteran's 
claims folder must be reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should 
explain the rationale for any opinion 
given.

A)  With regard to the low back, the 
examiner should be provided all 
criteria (previous and revised) for 
rating the disability, and should 
make findings sufficient to rate 
under any applicable criteria.  This 
should specifically include notation 
of the duration and frequency of any 
incapacitating episodes.  

B)  Regarding the left knee, the 
examiner should ascertain (by X-ray) 
whether there is arthritis, the 
extent of any motion limitation, and 
whether (and if so to what degree) 
there is any laxity or instability.  

9.  The RO should then readjudicate the 
claims.  If any remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The purposes of this remand are to ensure mandated notice is 
complete, and to assist the veteran with the development of 
his claims.  He has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



